///,c^ WIS                u-v\'DDHuu<yi
                    IS*                   fcdfy&-fe
 A:       e&ftP/ftt Nwi     m   W"


'&m: iu
                      4jJ#$M-$1obtf!/-aes¥-7!*"*xrc wsj
                                           flfc^st/
f: M/tiffa ifafatfas fe m          Wi




                                              I
                                                         RLED m
                                                  1ST COURT OF APPEALS



                                                    FEB - 2 2015
                                                  CHRISTOPHER
                                                      STOPHEfs A
                                                               A. PHiNH
                                                                  (•

                                              3LERK/




          1

Ipuff mAt


                                                                  /,
,/6/J L- H/fJW^mW'/-
                                                            NORTH TE&ftS.TK P&DC                         ^-^
                                         RECEIVE.-! ~~—-|
                                   FIRS i COURT OFAPPEALS
                                      HOUSTON, TEXAS
                                       FEB -2 2015
                                   GHRISTOPHER A. PRIME
                                  CLERK _
         1STCQJl^T'bF APPEALS'
           HOUSTON. TEXAS
                                 /wj /6/rf
           FEB - 2^015
         CHRISTOPHER A. \bINE
        CLERK.
                                                              !jiiivj|l,,|i.jpijIji,JilrJIiii!i|li.iI|n,j,il|Ii)i„]I)|Jii]